Citation Nr: 1417109	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran testified before a hearing officer at the RO.  A transcript of that proceeding appears in the claims file.

In June 2013, the Board remanded the claim and instructed the RO to make particular inquiries regarding the examination reports provided by several private treatment providers.  Specifically, the RO was to inquire as to which speech discrimination tests were used during audiology examinations and to provide the puretone threshold findings in numerical form.  The claims file does not reflect that the RO made an attempt to obtain the particular information sought in the remand.  In addition, the Board requested another VA examination to assess the current nature and severity of the Veteran's hearing loss.   The objective testing results were found to be unusable and the medical clarification requested by the Board was not obtained.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a particular rating for hearing loss under the scheduler criteria, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.

Here, unfortunately, the Board finds another remand is necessary because the development sought in the June 2013 remand was not achieved and there is insufficient evidence for the Board to make a decision on the claim.

Numerous private audiology examination reports appear in the record, to include one dated in February 2009 from the Garden State Hearing and Balance Center, one dated in April 2010 from Audiology Associates of Freehold, P.C., one dated in May 2010 from Miracle Ear at the Sears Hearing Aid Center, one dated in February 2011 from Dr. J.R., one dated in March 2011 from Dr. S.T.W., and one dated in April 2012 from Dr. J.R..  All of these examination reports are inadequate for rating purposes because they do not indicate whether the Maryland CNC speech discrimination test was used.  In addition, they all include audiometric findings that are reported in graph form only and do not include a puretone threshold average for each ear as is necessary to assess a disability evaluation using the rating tables pursuant to 38 C.F.R. § 4.85(h).  Thus, the Board sought clarification in its June 2013 remand.

The record reflects that the RO again requested the examination reports that were already of record.  There is no indication that the RO requested the particular information sought in the Board's remand.

The Veteran was afforded VA examinations in October 2008, February 2010, June 2010 and October 2013.  The October 2008 examination is the only one that is adequate for rating purposes.  The audiologists who conducted the 2010 and 2013 examinations each noted that the testing was unreliable and therefore no statement regarding the severity of the Veteran's hearing could be made. The examiners explained that there was "poor agreement between speech reception thresholds and pure tone averages bilaterally" and that puretone average and speech reception thresholds were "not in agreement."  The reports also indicated that "test results were unreliable and not consistent with" prior audiometric evaluations."  There was no additional supporting evidence or rationale provided as to why there was poor agreement in the results and why accurate readings were not possible to acquire.  

The most recent examination that the Board can rely upon to correctly evaluate the Veteran's hearing loss pursuant to the rating schedule is nearly 6 years old and there is lay evidence in the record that the Veteran's hearing loss has significantly worsened since that time.  The Veteran testified before a hearing officer at the RO in September 2010.  He stated that his hearing aids were not as helpful as they used to be and that his hearing loss has "gotten progressively worse in all my dealings in a social level, as well as my duties as a Marine Corps League Chaplain."  He cannot hear water running in the sink, birds singing or a teakettle whistling.  He indicates that he has lost quality of life due to his hearing loss.  He stated that "in [his] capacity, and the work that [he does], visiting veterans in hospitals, and conducting funerals, the hearing loss is quite severe, and embarrassing to [to him] . . ."  He also indicated his word recognition abilities continue to become progressively worse and he considered them "very poor" at that time. In addition, the private examinations do suggest a worsening in hearing acuity from that shown in October 2008.  In the Board's review of the graphs, however, there does appear to be fluctuation in the results making it difficult to determine the true progression of the Veteran's hearing loss.

On remand, the RO must reach out to the non-VA treatment providers and ask them to interpret the results into numerical form and to explain which speech discrimination test was used, specifically whether the Maryland CNC test was administered.  The Veteran should be notified of each attempt to obtain clarification from these providers and be given the opportunity to request such clarification himself.
After the above development is completed to the extent possible, schedule the Veteran for a VA examination.  The RO must ensure that proper testing results are acquired prior to readjudicating the claim or that an adequate and detailed rationale is provided for why testing results are impossible to provide.  In addition, if clarification of the private examination reports is not obtained, the VA examiner should be asked to provide interpretation and to take the results into consideration when assessing the nature and severity of the Veteran's hearing loss over the course of the appeals period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the private examiners who conducted hearing examinations for the Veteran in February 2009, April 2010, May 2010, February 2011, March 2011, and April 2012, to include Garden State Hearing & Balance Center, Audiology Associates of Freehold, P.C., Miracle Ear at the Sears Hearing Aid Center, Dr. J.R., and Dr. S.T.W.  Records do not need to be requested.  

Specifically request explanation as to whether the Maryland CNC speech discrimination test was used during the examinations and request that the examiners provide the puretone threshold findings in numerical form.

The RO should place copies of all correspondence in the claims file and if the examiners are unavailable or do not respond, the RO should make a notation of such fact in the record and notify the Veteran.

2.  Regardless of whether additional information is received from the private practitioners or the Veteran in response to instruction number (1) above, schedule the Veteran for a VA examination with a different state-licensed audiologist than the ones who performed the February 2010, June 2010 and October 2013 examinations.

The examiner is alerted that the most recent adequate examination is dated in 2008 and so it is very important that proper evaluation is made of the Veteran's hearing if at all possible.  

The examiner should indicate that the Veteran's electronic claims folder and this REMAND were reviewed.  All indicated studies and tests deemed necessary by the examiner should be accomplished and the examiner should note the following:

(a) Testing should include the use of the Maryland CNC test and a puretone audiometric test with results in numerical form.

(b) The examiner should fully describe any functional effects caused by the Veteran's hearing loss. 

(c) If the RO is unable to obtain the information in response to instruction number (1) above, then the examiner should review the February 2009, April 2010, May 2010, February 2011, March 2011 and April 2012 private examination reports and provide an opinion as to whether the Maryland CNC test was conducted and interpret the graphs to provide numerical results.

(d) If the examiner obtains results from audiometric testing which greatly differ from the private hearing tests, the examiner should attempt to explain why there is such a discrepancy. 

(e) If audiometric testing cannot be performed and accurate results cannot be obtained, the examiner must provide a clear and detailed rationale as to why such results cannot be acquired or are unusable.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



